CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual Report of SupportSave Solutions, Inc. (the “Company”) on Form 10-K for the year ended May 31, 2010 filed with the Securities and Exchange Commission (the “Report”), We,Christopher Johns and Aina Mae Dumlao-Johns, Chief Executive Officer and Chief Financial Officer, respectively, of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the consolidated financial condition of the Company as of the dates presented and the consolidated result of operations of the Company for the periods presented. By: /s/ Christopher Johns Name: Christopher Johns Title: Principal Executive Officer, Principal Financial Officer and Director Date: October , 2010 By: /s/ Aina Mae Dumlao-Johns Name: Aina Mae Dumlao-Johns Title: Principal Financial Officer and Director Date: October 8, 2010 This certification has been furnished solely pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.
